Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered April 17, 1987, convicting him of manslaughter in the first degree, assault in the third degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the court’s direction to the court officer that "the jurors should be instructed not to deliberate anymore until I tell them to” was not an improper delegation of judicial authority (see, People v Nacey, 78 NY2d 990; People v Bonaparte, 78 NY2d 26). There is no indication on the record that the court officer’s communications to the jury in attempting to carry out those instructions were anything other than ministerial (see, People v Nacey, supra; People v Bonaparte, supra).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction. Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.